NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



YANELKIS LEYVA MOREJON,                        )
                                               )
              Appellant,                       )
                                               )
v.                                             )        Case No. 2D16-4465
                                               )
DEPARTMENT OF REVENUE and                      )
LUIS ENRIQUE HERRERA,                          )
                                               )
              Appellees.                       )
                                               )

Opinion filed August 30, 2017.

Appeal from the Department of Revenue.

Neil Morales of Law Offices of Neil Morales,
P.A., Naples, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Toni C. Bernstein, Senior
Assistant Attorney General, Tallahassee,
for Appellee Department of Revenue.

No appearance for Appellee Luis Enrique
Herrera.


CASANUEVA, Judge.

              Yanelkis Morejon, the mother, appeals a final administrative support order

obligating Luis Herrera, the father, to pay $400 per month in child support for their two
minor children.1 Ms. Morejon argues that she never received notice of the hearing and

that the administrative law judge erred by determining the amount of child support

based on an agreement rather than the statutory child support guidelines. Accordingly,

she contends that the support order must be reversed.

              The Department of Revenue concedes that the record does not establish

that Ms. Morejon received notice of the hearing. The Department further concedes that

the support order is not supported by competent, substantial evidence and lacks the

statutory findings required by section 61.30, Florida Statutes (2016). See § 61.30(1)(a)

("The child support guideline amount as determined by this section presumptively

establishes the amount the trier of fact shall order as child support in an initial

proceeding for such support . . . ."); Ervin v. Fla. Dep't of Revenue, 152 So. 3d 1261,

1264-65 (Fla. 1st DCA 2014); Finney v. Finney, 995 So. 2d 579, 581-82 (Fla. 1st DCA

2008).

              Consistent with the Department's proper concession of error, we conclude

that reversal is required. See Todd v. Guillaume-Todd, 972 So. 2d 1003, 1007 (Fla. 4th

DCA 2008) (concluding reversal was required where the final judgment failed to include

"any findings as to the net income of each party as a starting point for calculating child

support or explaining how the calculation was performed"). We reverse the support

order and remand this matter for further administrative proceedings after proper notice,

with the assistance of an interpreter if necessary.

              Reversed and remanded for further proceedings.


KHOUZAM and BADALAMENTI, JJ., Concur.


              1
                  There is no appearance by the father.


                                             -2-